ORDER
PER CURIAM.
Appellant Mark Moore (Movant) appeals the judgment dismissing his second 29.15 motion for post-conviction relief as successive. We previously affirmed Movant’s convictions for first degree murder, attempted first degree robbery, and two counts of armed criminal action, as well as the judgment denying his Rule 29.15 motion. State v. Moore, 23 S.W.3d 844 (Mo.App. E.D.2000).
We find no clear error in the motion court’s judgment. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).